Case 2:19-cv-00431-JB-M Document 19 Filed 07/13/20 Page 1 of 3                           PageID #: 341




                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ALABAMA
                                      NORTHERN DIVISION

THE ESTATE OF JIMMY CARTER by and     )
through its administrator LORESA CARTER,
                                      )
                                      )
                  Plaintiff,          )
                                      )
v.                                    )
                                      )
SSC SELMA OPERATING COMPANY LLC d/b/a ) CIVIL ACTION NO. 2:19-CV-00431-JB-M
WARREN MANOR HEALTH AND               )
REHABILITATION CENTER, et al.,        )
                                      )
                  Defendants.         )

                                                 ORDER

        This matter is before the Court on the Motion to Dismiss of Defendant Bio-Medical

Applications of Alabama, Inc., d/b/a Fresenius Medical Care of Dallas County, a/k/a Fresenius

Kidney Care of Dallas County (“FKC”) (Doc. 4), and the Motion to Dismiss of Defendant Fresenius

Medical Care Holdings, Inc. (“FMCH”) (Doc. 7). On June 1, 2020, the Court entered an Order

granting the Motions and noted a Memorandum Opinion would follow. (Doc. 17)1.

        Following the filing of the Defendants’ respective Motions, the Court entered orders

requiring Plaintiff to respond. (Docs. 6 and 8). Plaintiff failed to comply, and has otherwise failed

to oppose the Motions. By such failures, Plaintiff has waived its opportunity to be heard on the

Motions. Long v. Patton Hospitality Mgmt., Inc., 2016 U.S. Dist. LEXIS 55278, at *n.1 (S.D. Ala.

April 26, 2016). Plaintiff’s failures to respond, however, do not constitute abandonment of its




1
 On June 23, the Court entered an Order severing and remanding Plaintiff’s claims against all non-Fresenius
Defendants, but retaining jurisdiction over Plaintiff’s claims against the Fresenius Defendants. (Doc. 18).


                                                    1
Case 2:19-cv-00431-JB-M Document 19 Filed 07/13/20 Page 2 of 3                      PageID #: 342




claims nor do they permit a “reflexive granting of [the Motions] without examining the

merits.” Long, 2016 U.S. Dist. LEXIS 55278, at *n.1 (citing Gailes v. Marengo County Sheriff’s

Dept., 916 F.Supp.2d 1238, 1243 - 44 (S.D. Ala. 2013); Church v. Accretive Health, Inc., 2014 U.S.

Dist. LEXIS 173191, at *n.11 (S.D. Ala. Dec. 16, 2014)). Nevertheless, Plaintiff has failed to oppose

the Motions at its own peril. Long, 2016 U.S. Dist. LEXIS 55278, at *n.1. This Court will not

interpose arguments that Plaintiff could have made but did not. Id.

       Defendant FKC’s Motion to Dismiss notes Plaintiff’s claims are governed by the Alabama

Medical Liability Act (“Act”), Ala. Code § 6-5-540, et seq. (Doc. 4, at PageID.241). FKC moves for

dismissal based on § 6-5-551, which requires that the complaint contain “a detailed specification

and factual description of each act and omission alleged by plaintiff to render the health care

provider liable.” Section 6-5-551 also provides that a complaint which fails to include such

detailed specification and factual description “shall be subject to dismissal for failure to state a

claim upon which relief may be granted.” The Court agrees with FKC’s characterization of

Plaintiff’s claims against it as a “vague, laundry list of conclusory allegations and potential legal

theories.” (Doc. 4, at PageID.244). Plaintiff’s claims do not offer any detailed facts or

descriptions of any date, person, or act or omission attributable to FKC. Plaintiff has failed to

provide FKC with any meaningful notice of the alleged acts or omissions for which Plaintiff seeks

to hold FKC liable. The Court finds that FKC’s Motion to Dismiss is sufficiently pled, well-taken,

and is due to be granted.

       Defendant FMCH’s Motion to Dismiss notes that Plaintiff alleges that FMCH “owns and

operates” FKC, and that FMCH is vicariously FKC’s actions and those of its employees, agents,

and/or servants. (Doc. 7, at PageID.251). FMCH denies these allegations. FMCH moves for



                                                 2
Case 2:19-cv-00431-JB-M Document 19 Filed 07/13/20 Page 3 of 3                     PageID #: 343




dismissal based on the argument that Plaintiff cannot bear its burden to prove a breach of or

deviation from the appropriate standard of care absent a “provider-patient” relationship. (Id., at

PageID.253 (citing Lyons v. Walker Reg’l Med. Ctr., 791 So. 2d 937, 942 (Ala. 2000); Wilson v.

Teng, 786 So. 2d 485, 498 - 99 (Ala. 2000)). FMCH argues that it is neither a “health care

provider” nor among “other health care providers” as those terms are defined at sections 6-5-

542 and 6-5-481 of the Act, respectively. Under the limited facts in this case, and having no

response from Plaintiff, it appears that FMCH has sufficiently demonstrated that it bore no

provider-patient relationship to Plaintiff’s decedent. The existence of a provider-patient

relationship is necessary for the existence of a duty. See Teng, 786 So. 2d at 489 - 499 (“Liability

for a breach of the standard of care depends, first, on the existence of a duty to the patient,

which, in turn, depends on the existence of a physician-patient relationship creating the

duty.”). The Court finds that FMCH’s Motion to Dismiss is sufficiently pled, well-taken, and is due

to be granted.

          Based on the foregoing, and without the benefit of any response by Plaintiff, the Court

orders that FKC’s Motion to Dismiss (Doc. 4) and FMCH’s Motion to Dismiss (Doc. 7) are

GRANTED. 2

          DONE and ORDERED this 13th day of July, 2020.

                                                    /s/ JEFFREY U. BEAVERSTOCK
                                                    UNITED STATES DISTRICT JUDGE




2
    The Fresenius Defendants’ Motion for Summary Judgment (Doc. 16) is moot.



                                                       3
